Citation Nr: 0426960	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  98-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA's duty to assist the includes obtaining recent medical 
records and thorough and contemporaneous examinations in 
order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  Additionally, 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

The Board believes that the record as it now exists does not 
in the Board's view contain sufficient medical evidence to 
decide this claim, and therefore, a medical examination will 
be requested.  See 38 U.S.C.A. § 5103A(d)(1) and (2); 38 
C.F.R. § 3.159(c)(4).  Questions which still must be answered 
are whether the veteran had or has an acquired psychiatric 
disability (as opposed to a personality disorder and/or 
substance abuse) and, if so, the relationship between such 
acquired psychiatric disability and the veteran's military 
service.

In this case, the service medical records (SMRs) reflect that 
in 1969 the veteran was seen following a period of absence 
without leave (AWOL), and it was concluded that he suffered 
with emotionally immature personality traits with a 3 year 
history of marital difficulty.  Post service private records 
describe a major depressive disorder since 1977.  Recent 
examinations have resulted in diagnoses of paranoid 
schizophrenia.  

The Board additionally observes that a psychiatric opinion 
would hopefully serve to answer any number of questions, such 
as the precise nature of the veteran's psychiatric 
disability; the approximate date of onset of any acquired 
psychiatric disability; and if applicable, whether a pre-
existing psychiatric disability was aggravated by the 
veteran's military service.

Under these circumstances, the Board believes that a nexus 
opinion should be obtained to determine the nature of the 
veteran's current disability and the etiology of any such 
disorder.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The AMC should contact the veteran 
through his representative in order to 
ascertain whether any additional medical 
evidence exists which pertains to the 
issue here under consideration, service 
connection for schizophrenia.  Any such 
evidence so identified should be obtained 
and associated with the veteran's VA 
claims folder.

2.  Upon completion of the above 
development, the veteran's claims folder 
should referred to an appropriate 
specialist in order to determine the 
nature and etiology of his claimed 
psychiatric disorder.  The reviewing 
psychiatrist should provide a diagnosis 
for any psychiatric disorder identified.  
The reviewer should review the veteran's 
medical history and provide an opinion as 
to etiology for any diagnosed psychiatric 
disorder found on examination.  In 
particular, the reviewer should offer an 
opinion as whether it is at least as 
likely as not that any current acquired 
psychiatric disorder was incurred or 
aggravated during the veteran's period of 
active duty between October 1963 to 
October 1969.  In addressing this 
question, the reviewer should 
specifically address whether there is any 
connection between any currently 
diagnosed acquired psychiatric disorder 
and the emotionally immature personality 
traits noted on the 1969 SMRs.  If the 
reviewer deems it to be necessary, 
psychological testing and/or a 
psychiatric examination of the veteran 
should be scheduled.  After the above has 
been accomplished, a report should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, AMC must readjudicate the 
issue of the veteran's entitlement to 
service connection for schizophrenia.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and provided appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




